Atkinson, J.
In a suit in ejectment the plaintiff relied on a deed based on a sale made at public outcry in pursuance of a power ‘ contained in a duly recorded mortgage. The defendant relied on an unrecorded deed from the mortgagor, junior to the mortgage, but senior to plaintiff’s deed; also upon evidence that he had purchased the land from the mortgagor by consent of the mortgagee, to whom the purchase-price was paid, and other parol testimony to the effect that the plaintiff had notice of the defendant’s title at the time of his purchase at the public sale. Held:
1. In connection with other testimony as to notice to the plaintiff of the defendant’s unrecorded deed, parol testimony as to the transaction between the defendant and the mortgagor and the mortgagee, whereby the land was sold by the mortgagor by consent of. the mortgagee to the defendant and the purchase-price paid to the mortgagee, was admissible.
2. The uncontradicted evidence was sufficient to show that the plaintiff had actual notice of the defendant’s unrecorded deed at the time of his purchase.
3. The evidence demanded a verdict for the defendant, and the judge properly directed the verdict.

Judgment affirmed.


All the Justices concur.